          Case 18-40752      Doc 74     Filed 04/21/21 Entered 04/21/21 08:00:22          Desc Clerks
                                        Notice on Appeal Page 1 of 2

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA

In re:
                                                                                            Case No: 18−40752
MARK E HERMAN

Debtor(s)                                                                                       Chapter 7 Case



                                     CLERK'S NOTICE ON APPEAL


To: Scott R Carlson
Attorney for Appellant


         1. Notice of transmittal of appeal: The parties to the above−referenced appeal are hereby
           notified that the Notice of Appeal filed 4/20/2021 has been transmitted to the U.S. District
           Court for the District of Minnesota.


         2. Transcript. If a transcript of proceedings is to be transmitted as part of the record on
           appeal, please order the transcript immediately and docket the "text only" Transcript
           ordered event to the case or proceeding. If no transcript is to be ordered, please
           docket the "text only" Certification of no transcript ordered to the case or proceeding.
           See Fed. R. Bankr. Proc. 8009(b) and Local Rule 8009−1(c).


         3. Statement of the evidence in lieu of a transcript. If a transcript of a hearing or trial is
           unavailable, the appellant may file and serve a Statement of the evidence in lieu of a
           transcript within the time prescribed by Fed. R. Bankr. Proc. 8009(a)(1). An appellee may
           file and serve objections or proposed amendments to the Appellant's Statement within 14
           days after being served. The Bankruptcy Court must settle and approve the Statement
           before transmission to the District court. See Fed. R. Bankr. Proc. 8009(c).


         4. Statement of the issues. The Appellant's Statement of the issues to be presented on appeal
           must be filed and served within 14 days after filing the notice of appeal or entry of an
           order granting leave to appeal, whichever is later. See Fed. R. Bankr. Proc. 8009(a).


         5. Designation of record. Unless the District Court orders otherwise, the parties shall serve
           and file with the Clerk of the District Court, in lieu of a designated record, their separate
           appendices along with their respective briefs. In addition, the parties shall arrange for the
           Clerk of the Bankruptcy Court to transmit transcripts or exhibits separately to the Clerk of
           the District Court. See Local Rule 8009−1(a).
       Case 18-40752     Doc 74    Filed 04/21/21 Entered 04/21/21 08:00:22           Desc Clerks
                                   Notice on Appeal Page 2 of 2
     6. Sealed documents. Any party that wishes the District Court to consider on appeal a
        document placed under seal by the Bankruptcy Court must file a motion with the District
        Court to accept the document under seal. The Bankruptcy Clerk may not transmit any
        sealed document until the District Court has granted the motion to accept the document
        under seal. See Fed. R. Bankr. Proc. 8009(f).


     7. Notice of Transmittal of the Record. Notice of the bankruptcy clerk's transmittal of the
        designated record on appeal to the District Court will be provided to all parties to the
        appeal.



Dated: 4/21/21                                     Lori Vosejpka
                                                   Clerk, United States Bankruptcy Court

                                                   By: Shelia
                                                   Deputy Clerk
`




mnbcntap 6/16
